DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP02009-185190; IDS 08/20/2021).
Ishida is directed to a soluble terminal modified imide oligomer and varnish and cured product made therefrom. Ishida also discloses this varnish is applicable in a wide range of fields and has advantageous properties such as high heat resistance. (Para, 0001). In claim 1 Ishida illustrates the terminal-modified oligomer as general formula 1 and in claim 3 Ishida recites a varnish that is prepared by dissolving a terminal -modified oligomer according to claim 1 (or 2) in an organic solvent. The terminal-modified oligomer illustrated as General Formula 1 in claim 1 and the recitations of claim 3 teach and/or suggest the limitation of claim 1 where, a  material for forming an organic film, which comprises (A) a polymer having a repeating unit represented by the following general formula (1A) whose terminal group is a group represented by either of the following general formulae (1B) or (1C), and (B) an organic solvent: wherein, W1 represents a tetravalent organic group, and W2 represents a divalent organic group: wherein, R1 represents any of the groups represented by the following formula (1D), and two or more of R1s may be used in combination. 
The recitations and illustrations of claims 1 and 3 as well as the example structures disclosed in paragraph 0010 teach and/or suggest the limitations of claims 2-3. The recitations and illustrations of claims 1 and 3 as well as the example structures disclosed in paragraph 0011 teach and/or suggest the limitations of claims 4-5. Moreover, the recitations of claims 1 and 3 as well as the example structures disclosed in paragraphs 0010 and 0011 teach and/or suggest the limitation of claim 6. Furthermore, it necessarily follows from the disclosures of Ishida that the terminal modified oligomer as recited and illustrated in claim 1 as general formula 1 also meets the limitation of claim 7. This is further supported by the teaching of Ishida in that the terminal-modified oligomer of the present invention may be a mixture of different molecular weights. (Para, 0017). 
Ishida discloses exemplary solvents which may comprises the varnish and those solvents include N-methyl-2-pyrrolidone (NMP), N,N-dimethylacetamide (DMAc), N,N-diethylacetamide , N-methylcaprolactam , γ-butyrolactone (GBL), and cyclohexanone.  (Para, 0013). Ishida discloses the solvents may be used alone or in combination of 2 or more. (Para, 0013). Ishida goes on to disclose that a cured product of the terminal-modified imide oligomer of the present invention can be obtained by applying a varnish, which is the terminal-modified imide oligomer dissolved in a chosen organic solvent, to a support and heating and curing the varnish at 280C to 500C for 5 to 200 minutes. (Para, 0018). This disclosure teaches and/or suggests the limitation of claim 10. 
Therefore, the recitations of claims 1-7 and 10 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Ishida and the teaching one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Ishida as disused above. 
Claim(s) 8-9, 11, and 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida as applied to claims 1-7 and 10 in paragraph 4 above, and further in view of Okuyama (JP 2013-137334; IDS 08/27/2020).
Okuyama is directed to a resist underlayer film-forming composition for lithography process for semiconductor device fabrication. (Para, 0006). Okuyama discloses the underlayer composition comprises a resin containing a polyimide structure. Okuyama illustrates the polymer contains a unit structure illustrated as Chemical Formula 1 where R1 is a tetravalent organic group which has a fluorene structure and R2 is a divalent organic group which may have fluorene structure. (Para, 0008-0009; formula 1-2). Okuyama explains the resist underlayer film of the present invention can be used as a planarization film, a resist underlayer film, a resist layer for preventing contamination of a resist layer, and a film having dry etch selectivity; therefore, the resist pattern formation in the lithography process of semiconductor manufacturing is performed accurately and precisely. (Para, 0020). 
Okuyama discloses the resist underlayer film forming composition comprising a polymer comprising a unit structure comprising a unit structure of Formula (1), a unit structure of Formula (2), or a combination thereof may also contain a crosslinking agent and an acid, and optionally, an additive such as an acid generator or a surfactant. (Para, 0022). The disclosures of Ishida discussed above further in view of this disclosures teach and/or suggest the limitation of claim 9. Okuyama also discloses the polymer used in the invention is a 600-1000000 MW and more preferably a 1000-200000 MW. (Para, 0022). Okuyama also discloses the resist underlayer film forming composition may also comprise a light-absorbing agent, a rheology modifier, an adhesion promoter, a surfactant, and the like. (Para, 0045). Okuyama also discloses examples of organic solvents which may be used alone or in combination for the composition such as ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, methyl-cellosolve acetate, ethylcellosolve acetate, and diethylene glycol monomethyl ether,  Glycol monoethyl Ether, Propylene Glycol, Propylene Glycol monomethyl Ether, Propylene Glycol monomethylether acetate, Propylene Glycol monoethyl Ether, hykleen, and Propylene Glycol propyl ether acetate, toluene, xylene, methyl ethyl ketone, cyclopentanone, cyclohexanone, ethyl ethyl acetate, and ethyl acetate, ethyl hydroxyacetate, methyl pyruvate, ethyl pyruvate, ethyl acetate, butyl acetate, ethyl lactate. (Para, 0050). In addition, Okuyama discloses high boiling point solvents such as propylene glycol mono butyl ether, Propylene glycol monobutyl ether acetate and the like may be mixed and  with Propylene Glycol monomethyl Ether, Propylene Glycol monomethylether acetate, ethyl lactate, butyl lactate, cyclohexanone, and the like being preferred for improving the leveling property. (Para, 0051). The disclosures of Ishida further in view of these disclosures teach and/or suggest the limitation of claim 8. 
Okuyama discloses the process of using the resist underlayer film-forming composition.  Okuyama discloses the resist underlayer film forming composition is used in a method of forming a resist pattern of the present invention will be described with reference to a substrate such as silicon or silicon dioxide coating is used to manufacture a precision integrated circuit device. (Para, 0056). Okuyama discloses a resist underlayer film forming composition is coated on a transparent substrate such as a glass substrate or an ITO substrate by an appropriate coating method such as a spinner or a coater, and then baked and cured to form a coating type lower layer film. (Para, 0056). Okuyama discloses a condition for baking after application is from 80C to 350C. for 0.5 to 120 minutes. (Para, 0056). The disclosures of Ishida further in view of these disclosures of Okuyama teach and/or suggest the limitations of claims 11 and 13-14. Okuyama discloses after that, a resist underlayer film is formed directly on the resist underlayer film or, if necessary, a coating film material of 1 or several layers is formed on the coating type underlayer film, then a resist is applied, and light or electron beam irradiation is performed through a predetermined mask, whereby a good resist pattern can be obtained by developing, rinsing, and drying. (Para, 0056). Okuyama discloses if necessary, heating or a post exposure bake step may be performed after irradiation with light or an electron beam. (Para, 0056). Okuyama discloses the  resist underlayer film at the portion where the resist has been developed and removed by the above step is removed by dry etching, and a desired pattern can be formed on the substrate. (Para, 0056). Okuyama discloses the exposure light with the photoresist is an actinic ray such as near ultraviolet rays, far ultraviolet rays, or extreme ultraviolet rays (e.g., EUV), and light having a wavelength of, for example, 248 nm (KrF laser beam), 193 nm (ArF laser beam), or 157 nm (F2 laser beam) is used. (Para, 0056). The light irradiation is not particularly limited as long as an acid can be generated from the photoacid generator, and the exposure amount 1-2000mJ/cm2 or the 10-1500mJ/cm2 or the 50-1000mJ/cm2 may be used. (Para, 0056). 
Okuyama discloses a step of forming the resist underlayer film on a semiconductor substrate by a resist underlayer film forming composition, a step of forming a resist film on the resist underlayer film, and a step of forming a resist pattern by light or electron beam irradiation and development are provided. (Para, 0057). Okuyama discloses a semiconductor device can be manufactured through a process of etching the resist underlayer film with a resist pattern and a process of processing a semiconductor substrate with a patterned resist underlayer film. (Para, 0057). Okuyama discloses that in some embodiments, after a resist underlayer film of the present invention is formed on a substrate, a resist underlayer film is directly formed on the resist underlayer film, or a coating material of 1 to several layers, if necessary, is deposited on the resist underlayer film, and then a resist is applied. (Para, 0060). Okuyama explains this allows for the resist pattern width to be narrow even when a resist is thinly coated so as to prevent pattern collapse, a substrate can be processed by selecting an appropriate etching gas. (Para, 0060). Okuyama discloses the step of forming a resist underlayer directly on the resist underlayer may include a step of forming a hard mask using a coating material containing a silicon component or the like thereon, a step of forming a resist film on the hard mask, and a step of forming a resist pattern by irradiation and development of light or electron beam are performed. (Para, 0061). Okuyama also discloses the hard mask layer may be formed on the resist underlayer by a vapor deposition method. (Para, 0021; 0087). Okuyama discloses a semiconductor device can be manufactured through a process of etching a hard mask with a resist pattern, a process of etching the resist underlayer film with a patterned hard mask, and a process of processing a semiconductor substrate with a patterned resist underlayer film. (Para, 0061). The disclosures of Ishida further in view of these disclosures of Okuyama teach and/or suggest the limitations of claim 15 and the limitation of claims 20 and 22-23. Moreover, as discussed above Okuyama discloses that more than one layer may be formed between the resist underlayer film forming composition and the resist layer. Therefore, the disclosures of Ishida further in view of these disclosures of Okuyama also teach and/or suggest the limitations of claims 16-19. 
Okuyama also discloses example developer solutions for the patterning process includes inorganic alkalis such as sodium hydroxide, Potassium Hydroxide, sodium carbonate, sodium silicate, sodium metasilicate, ammonia water and the like, and ethylamine are used. (Para, 0055). Okuyama discloses other primary amines such as n-propylamine , 2 amines such as diethylamine, n-butyl amine and the like; 3 amines such as triethyl amine, methyl diethyl amine and the like; dimethyl ethanolamine; and dimethyl amine are applicable as well. (Para, 0055). Moreover, Okuyama discloses it is possible to use an aqueous solution of an alkali such as an alcohol amine such as triethanolamine, a 4 ammonium salt such as tetramethylammonium hydroxide, tetraethylammonium hydroxide, and choline, and a cyclic amine such as pyrrole and piperidine with a preferred developer being a 4 ammonium salt, more preferably a tetramethyl ammonium hydroxide and a choline. (Para, 0055). The disclosures of Ishida as discussed above further in view of these disclosures of Okuyama teach and/or suggest the limitation of claim 21. 
It would have been obvious to one of ordinary skill in the art at the time of filing the present application by Applicant to modify the teachings of Ishida further in view of the disclosures of Okuyama because both Ishida and Okuyama are directed to coating film material compositions which are similar in nature and application and one of ordinary skill in the art would have understood that the coating film disclosed in Ishida is applicable in the process of Okuyama to achieve a precise resist patterning process so as to form a desired semiconductor device. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida further in view of Okuyama as applied to claims 8-9, 11, and 13-23 in paragraph 5 above, and further in view of Karasawa (US 2018/0046078).
The disclosures of Ishida further in view of Okuyama fail to teach and/or suggest the limitations of claim 12 where, ‘ a method for forming an organic film applied in a process of manufacturing a semiconductor apparatus, which comprises spin-coating the material for forming an organic film according to claim 1 on a substrate to be processed, heat-treating the substrate to be processed coated with the material for forming an organic film at 50° C. or higher and 250° C. or lower for 5 seconds to 600 seconds in the air to form a coated film and subsequently heat-treating the same at 200° C. or higher and 600° C. or lower for 10 seconds to 7,200 seconds in an inert gas atmosphere to obtain a cured film.’ However, the disclosures of Ishida and Okuyama further in view of the disclosures of Karasawa provide such teachings. 
Karasawa is directed to a resist underlayer film composition and method of forming a film and a resist patterning method using the film. Karasawa discloses the resist underlayer film-forming composition is applied to a substrate (e.g., a semiconductor substrate of silicon in which a silicon oxide film, a silicon nitride film, or a silicon oxide nitride film is formed, a silicon nitride substrate, a quartz substrate, a glass substrate (including alkali-free glass, low alkaline glass, and a crystalline glass), and a glass substrate having an ITO film) by an appropriate coating method such as a spinner and a coater. (Para, 0022). Karasawa discloses the substrate coated with the resist underlayer film-forming composition is baked using heating means such as a hot plate under an atmosphere of nitrogen, argon, or a mixture thereof, to form a resist underlayer film. (Para, 0022). Karasawa explains as a baking condition, an appropriate value is selected from a temperature of 240C. or higher and a time of 0.3 minutes to 10 minutes. (Para, 0022). Karasawa discloses the upper limit of baking temperature can be set to a temperature higher than that in the case of baking in the air. (Para, 0022). Karasawa discloses the upper limit of baking temperature may be set to 500C. or higher, and for example, 750C. (Para, 0022). Karasawa discloses the lower limit thereof can be set to 350C. (Para, 0022). Karasawa discloses the baking may be carried out in two or more steps to form the resist underlayer film. (Para, 0022). Karasawa explains when the baking is carried out in two steps to form the resist underlayer film, it is preferable that the second baking temperature be set to a temperature higher than the first baking temperature from the viewpoint of forming a compact film. (Para, 0022). Karasawa further explains the first baking temperature may be set to an appropriate temperature within a range of 240C. to 600C., and the second baking temperature may be set to a temperature that is higher than the first baking temperature and within a range of 500C. to 750C. (Para, 0022). The disclosures of Ishida and Okuyama further in view of these discloeus of Karasawa teach and/or suggest the limitiaotn of claim 12. 
It would have been obvious to one of ordinary skill in the art at the time of filing the present application by Applicant to modify the combination of Ishida and Okuyama further in view of Karasawa because similar to Ishida and Okuyama, Karasawa is directed to a coating film material composition that is applicable in semiconductor device fabrication processes in particular as a resist underlayer film and Karasawa discloses an advantageous coating process for the underlayer film which includes two heating steps so that is has a desired thickness and promotes a precise resist patterning process so that a desired semiconductor device is formed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899